Citation Nr: 9915395	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Eligibility of surviving spouse for reinstatement of 
dependency and indemnity compensation benefits once 
remarriage has been terminated


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from 
October 1952 until retiring in October 1972.  He died in 
August 1976.  The appellant is his widow, and she appealed to 
the Board of Veterans' Appeals (Board) after the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, determined in August 1997 that she was not entitled 
to reinstatement, as the veteran's surviving spouse, of 
dependency and indemnity compensation (DIC) benefits.

In her January 1998 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the appellant requested a hearing at the RO 
before a traveling Member of the Board (i.e., a Travel Board 
hearing).  However, since the Board does not conduct 
Travel Board hearings at the RO in Baltimore, the appellant 
was notified that she could elect, instead, to testify at a 
hearing at the Board's offices nearby in Washington, D.C.  
She thereafter requested a hearing at the Board, and one was 
scheduled for July 1998, but she failed to report.  She has 
not requested that the hearing be rescheduled or provided an 
explanation to account for her absence.  Therefore, the Board 
deems here request for a hearing at the Board withdrawn.  
See 38 C.F.R. § 20.702(d) (1998).  The appellant also 
submitted additional evidence directly to the Board and 
waived her right to have it initially considered by the RO.  
See 38 C.F.R. § 20.1304 (1998).



FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1961, and they remained married until his death in August 
1976; at the time of his death, the veteran was rated by VA 
as permanently and totally disabled because he was 
unemployable, and the appellant subsequently was awarded DIC 
benefits-for service connection for the cause of his death.

2.  In July 1982, the appellant remarried and, accordingly, 
her DIC benefits were terminated; this marriage ended in 
divorce in July 1995.


CONCLUSION OF LAW

The criteria for reinstatement of the appellant's DIC 
benefits, as the veteran's surviving spouse, have been met.  
38 U.S.C.A. §§ 101, 1310, 1311, 5107 (West 1991); 38 C.F.R. 
§ 3.55 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the veteran were married in August 1961, 
and they remained married until his death in August 1976; at 
the time of his death, the veteran was rated by VA as 
permanently and totally disabled because he was unemployable, 
and the appellant subsequently was awarded DIC benefits-for 
service connection for the cause of his death.  In July 1982, 
the appellant remarried and, accordingly, her DIC benefits 
were terminated.  This marriage ended in divorce in July 1995 
and, because of this, the appellant alleges that she is 
entitled to reinstatement of her DIC benefits as the 
veteran's lawful surviving spouse.

The governing laws state that, if a person terminated a 
marital-type relationship with another person prior to 
November 1, 1990, that relationship is not a bar to 
eligibility for status as the veteran's surviving spouse for 
VA benefits purposes.  See Veterans Benefits Improvement Act 
of 1991 (VBPIA), Pub. L. No. 102-86, § 502, 105 Stat. 414, 
424 (1991); 38 C.F.R. 3.55(a)(3).  The appellant alleges 
that she began divorce proceedings to terminate her second 
marriage prior to the November 1990 cutoff date and, as a 
result, is entitled to the benefit of this law.  As support 
for her claim, she has submitted statements from several 
others who had knowledge of her situation and circumstances 
at the time, insofar as the difficulty she encountered in 
actually obtaining a divorce, primarily because 
of her constant fear that her husband would kill her if she 
went through with it.  However, that notwithstanding, since 
she did not actually obtain a divorce terminating her second 
marriage until July 1995-which was nearly 5 years after the 
November 1990 cutoff date-she is not entitled to the benefit 
of this law, as the RO concluded in August 1997 when denying 
her claim.

Congress since has enacted section 8207(e)(2) of the 
Transportation Equity Act for the 21st Century, which became 
effective in June 1988.  See Pub. L. No. 105-178, § 8207, 112 
stat. 107, 495 (June 9, 1998) (codified at 38 U.S.C.A. 
§ 1311(e)).  It provides that "[i]f the surviving spouse of 
a veteran ceases living with another person and 
holding...herself out openly to the public as the person's 
spouse, the bar to granting that person [DIC] as the 
surviving spouse of the veteran shall not apply."  However, 
as indicated in the heading or title for section 8207 in the 
Act, this change is limited to reinstatement (i.e., 
restoration) of DIC benefits for those persons who were 
rightfully entitled to it previously, as the veteran's lawful 
surviving spouse.  Therefore, since there is no dispute that 
the appellant was the veteran's lawful surviving spouse at 
the time of his death in August 1976, as defined by 
38 U.S.C.A. § 101(3), and, as such, received DIC benefits 
from VA until remarrying in July 1982, she is entitled to 
reinstatement of her DIC benefits because her second marriage 
ended in divorce, by legal decree, in July 1995.  
See Cacatian v. West, No. 97-1730 (U.S. Vet. App. May 11, 
1999).


ORDER

The claim for reinstatement of DIC benefits, as the veteran's 
surviving spouse, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

